RYDER, Acting Chief Judge.
Celia Wineberg challenges the trial court’s order of final judgment of dissolution of marriage in which it awarded exclusive occupancy of the marital residence to John R. Wineberg.
We affirm the order of the trial court awarding exclusive occupancy of the marital home to John Wineberg adopting the reasoning in the matter of Weisfeld v. Weisfeld, 545 So.2d 1341 (Fla.1989), and because we believe that under the teachings of Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980), the trial court did not abuse its discretion. However, unlike the lower court in Weisfeld, the trial judge in the case sub judice placed no time limitation upon the exclusivity of the occupancy of the premises by Mr. Wineberg.
We have some concern that Celia Wine-berg’s enjoyment of her interest in the marital home asset has been postponed indefinitely in this case. Therefore, although we affirm the decision of the trial court regarding the award of occupancy to Mr. Wineberg, we remand the case to the trial judge with instructions to amend the final judgment of dissolution in that area to set out an appropriate time limitation for the exclusive use and occupancy of the marital residence by Mr. Wineberg.
The order appealed from is affirmed but the case is remanded for modification proceedings consistent with this opinion.
Affirmed and remanded.
DANAHY and ALTENBERND, JJ., concur.